 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDProspect Gardens of Norwalk,Inc.andLocal 1199,Drug and Hospital Employees Union,RWDSU,AFL-CIOand Local 225,IndustrialWorkers ofAlliedTrades,PartytotheContract. Case2-CA-11608June 27, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn February 20, 1969, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief, and the General Counselfiledexceptions, together with a brief in supportthereof and in support of the Trial Examiner'sDecision, and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,'conclusions, and recommendations= of theTrial Examiner, except as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,ProspectGardens of Norwalk, Inc., Norwalk, Connecticut,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as modified below:1.At the end of paragraph 1(c), substitute acomma for the period and add:"provided that nothing herein shall require theRespondent to cancel or withdraw any benefitthereunder."2. Insert the following after paragraph 1(c) andreletter paragraph 1(d) accordingly:"(d) Giving effect to any checkoff authorizationsheretofore executed by its employees, authorizingthe deduction of periodic dues, initiation fees, orother monies for remittance to Local 225."3. In paragraph 1(e), delete from the first line theword "similar" and insert in its place "related."4.Delete paragraph 2(a) and insert in its place thefollowing:"(a)Withdraw and withhold recognition fromLocal 225, or any successor thereto, as the exclusivebargaining representative of its employees,unlessand until said labor organization shall have beencertified by the Board as the exclusive representativeof such employees."5. Insert the following sentence at the end of thefirst indented paragraph in the Appendix whichbegins with the words "WE WILL":However, we are not required to change any wageschedule or working conditions which exist at thistime.6. Insert the following paragraph in the Appendiximmediately after the sentence which reads, "WEWILL NOT ask you to join or assist any union":WE WILL NOT honor any checkoff authorizationssignedby our employees by deducting any moneyfrom wages for payment to Local 225.'The Trial Examiner correctly found,inter alia,that the distribution ofunion authorization cards and solicitation of employee signatures theretowith the assistance of a management representative rendered them invalidfor the purposes of establishing majority status. Scharr s activities in thisregard are clearly established and are sufficient to support the conclusionMoreover,it is clear that both Buckner and Griffin were instructed byScharf to solicit signatures on the cards,and both therefore acted as agentsof the Respondent when they engaged in such activity.Riker VideoIndustries,Inc,171NLRB No. 2;Goodman Lumber Company,166NLRB No.48. In view of this finding,it is unnecessary to considerwhether, as the General Counsel contends,Buckner was a supervisor.'We rind merit in the General Counsel'sexceptions to the TrialExaminer's recommended direction of election,and shall not adopt thatportion of the Trial Examiner's recommended remedy.In this connection,we do not adopt the statements in fn.13 of his Decision and find itunnecessary to consider whether the Trial Examiner properly includedpart-time employees in the unit stipulated by the parties(fn. 14).We shall also modify his recommended remedy to provide that theRespondent shall cease giving effect to the dues deduction authorizationcards which were obtained illegally,and to state that the Respondent neednot cancel or withdraw any existing benefits.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASELOWELL GOERLICH, Trial Examiner: The charge in thisproceeding was filed on July 16, 1968, by Local 1199,Drug & Hospital Employees Union, RWDSU, AFL-CIO,herein referred to sometimes as the ChargingParty orLocal 1199, and served by registered mail on ProspectGardens of Norwalk,Inc.,Respondent herein, onJuly 17,1968. The first amended charge in this proceeding wasfiledby Local 1199 on July 24, 1968, and served byregisteredmail on the Respondent on or aboutJuly 25,1968, and Local 225, Industrial Workers of Allied Trades(Party to the Contract), herein called Local 225, on orabout July 30, 1968. A complaint was issued onSeptember 30, 1968, alleging that the Respondent hadengaged in unfair labor practices in violation of Section177 NLRB No. 17 PROSPECT GARDENS OF NORWALK, INC.8(a)(1) and(2) of the National Labor Relations Act, asamended,herein called the Act.The Respondent filed atimely answer denying that it had engaged in or wasengaging in the unfair labor practices alleged.The casecame on to be heard,'on December 9, 10, and 11, 1968,at Stamford,Connecticut.Each party was afforded a fullopportunitytobeheard,tocall,examine,andcross-examine witnesses,to argue orally on the record, topropose findings of fact and conclusions of law,and to filebriefs.All briefs have been reviewed and considered byme.The principal questions before me are: (1) whether theRespondent rendered unlawful assistance and support toLocal 225 in violation of Section 8(a)(2) of the Act and(2)whether,by reason thereof,apurported contractexecuted on or about June 1,1968, between Local 225 andthe Respondent should be set aside and held for naught.Upon the whole record and upon his observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent is, and has been at all times materialherein,a corporation duly organized and existing by virtueof the laws of the State of Connecticut.Its principal placeof business is located on Prospect Avenue, Stamford,Connecticut,where it operates a nursing and convalescentcenter engaged in the care of the sick and infirmed.Almost all of the patients at Prospect Gardens areassigned to the center by the State Welfare Department.During the past year,which period is representative ofits annual operations generally, Respondent in the courseand conduct of its business operations performed servicesvalued in excess of $100,000 and during the same periodRespondent in the course and conduct of its businessoperations purchased materials valued in excess of $25,000directlyfromfirmslocatedoutsidetheStateofConnecticut.Ifind,as is admitted by the Respondent,that at all times material herein the Respondent is, andhas been,an employer as defined in Section 2(2) of theAct engaged in commerce and operations affectingcommerce as defined in Section 2(6) and(7) of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDLocal 1199 and Local 225 are,and have been at alltimesmaterialherein, labor organizations within themeaning of Section 2(5) of the Act.111.THE UNFAIRLABORPRACTICESFirst:SolomonScharfisthepresidentandadministrator of the Respondent.In the latter part ofFebruary1968,whileattendinganursinghomeassociationmeeting,he heard rumors that there was"going to be a drive to organize the Connecticut nursinghomes as far as unions are concerned."At or about thesame time,Scharfwas visited by a New Yorkrepresentative of Local 1115 who said that "he would liketo start organizing the nursing homes in Connecticut." Inthat Scharf had a "very unpleasant experience"when he'At the hearing an amendment to the complaint was allowed in which itwas alleged that the Respondent had violated Sec. 8(a)(3) of the Act.Respondent denied the allegations in the amendment.'Briefs were not submitted to meby Local 225.137"fought an organizing drive by a union in anotherinstitution[he]was running,"he became"very worriedabout it" and called a friend who operated a nursinghome in New York. Scharf asked him if"he could findout anything about it."Thereafter,Abe Neider,presidentof IndustrialWorkers of Allied Trades,Local 225,' wascontacted by a Mr.Stone,whom Neider had known forabout 10 years.Stone told Neider that he had a"friend[Scharf]thatsaidhemight have trouble with anorganizing drive that is going on." Stone asked Neider tohelp Scharf.A couple of days later Neider reached Scharfby telephone and informed him that his friend had askedhim to call him.Thereafter Scharf and Neider met at a New York Cityrestaurant.During the conversation which occurred,Neider confirmed that there was going to be anorganizational drive in Connecticut.He asked Scharfwhether Scharf would let him organize the Respondent'semployees.He told Scharf that his union was a new localand that it would be "fair to the employees andemployer."Scharf expressed disappointment"because [he]didn'tcallMr.Neider to try to organize the nursinghome"but to get information about the organizing drive.Scharf explained that almost all of the Respondent'spatients were paid for by the State Welfare Departmentand its rates were "low"and it could not "afford any ofthe demands" of which he had heard.Neider counteredthat his union "would be reasonable to work with becausethey are new and they would not push for the kind ofdemands that the other established unions did in NewYork."He added that "he could come and try to organizethepeoplewith or without[Scharf's]consent."Thediscussion ended with Neider indicating that he would getin touch with Scharf.Second:A few days later Neider appeared at Scharf'soffice and requested permission to talk to some of theRespondent's employees.Scharf replied "You are here.Well, go ahead."Neider's visit occurred in the beginningof March.Neider contacted a few of the Respondent's employeesand talked to them about union benefits. Unionauthorizations were not solicited.LaterNeiderreturnedtotheRespondent'sestablishment and formed an employee committee. Of thefour-member committee Neider designated two members(Anthony Cuomo and Carolyn Garrison)and Scharfdesignated two members (Eugene Buckner and EdwardGriffin).'Neider met with the committee in a back office.He told the committee he had left union authorizationcards' with the "office girl" and "as fast as they signedthem up, that is as fast[as he]could get to negotiate acontract for them."He told them that he "would workout conditions"and, if he obtained enough cards, hewould"bring it back to them."'Local 225 was affiliated with the Industrial Workersof Allied Trades,Washington,D.C. Local 225had been issued a charter in January 1968.Membership in the Local was about 30. It had executed contracts with twosmall employers.Prior to the organization of Local225 by Neiderand several others,Neider had been a "worker in the colosseum" under Teamsters Local 814.Neider had not been"in the business of labor relations before:''Neider testified,". . .we got a committee together."He was asked who"got this committee together." He answered,"I think I asked Mr. Scharfto get some and I picked some as I was going out."Later Scharf namedGriffin as a steward. Griffin served a week in this capacity.'These cards contained an application for membership,a designation ofthe union for collective bargaining,and a dues-checkoff authorization. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 9, 1968,6 Gladys Russell, an admittedsupervisor, asked certain employees if they would go tothe "green room" as Scharf wanted to catch the day andnight shift in order to talk to them about the Union; that"he was bringing a union"there.About 18 to 20 womenappeared in the"greenroom."Scharf told theseemployees that "he was bringing a union in"and that he"would like for [the employees] to sign the cards for theunion."He passed Local 225 authorization cards to theemployees present.Some of the employees signed cardsand returned them to Scharf. This was the first time anyof these employees had heardof Local 225.'In addition to the meeting in the"green room" Scharfcontactedpersonallyotheremployees.Among theseemployees was Fannie Welfare, to whom Scharf gave acard saying, "that is the card for the Union." Except forthe signature,the card wasfilledout when handed toFannieWelfare. Scharf also gave a card to Daisy Welfareand told her to sign it, commenting that they were tryingto bring a union in and"[w]e're bringing a union intoProspect Gardens."Joseph Patrick Rabbit received his card from Scharf inthe kitchen. It was the first time he had heard about theUnion. Scharf said to him "Would you sign this card,Joe.We are going to get a union in here."Scharf gaveemployee Cuomo his card in the office when he went in topick up his pay. Scharf approached Mildred Posener andasked her to sign a card saying that he had"somethinggood."She signed the card.Rigoberto Esquivel receivedhis card from Scharf. Willie Addison testified credibly,"When I was in the office to pick up $10 and Mr. Scharfasked me did I sign the union card,so I said no. So hesays, 'Well, you should sign it.' And I said, `Okay.' So hetold Neomi to give me one, his secretary,and I signed itand [left] it on the desk."JeanetteWilson was also askedto sign a cardby Scharf. At thetime the card was handedto her it was filled out except for the signature.Scharf admitted that he had engaged in the solicitationof signaturesto cards.'Eugene Buckner, one of Scharf 's designees on the Local225 committee,also distributed blank union authorizationcards to several employees and told employee MarthaGrant to go to the office to sign a card.'`The April 9,1968, date is fixed by the date which appears on a unioncard signed by employee Mildred Purnell who,during the meeting held inthe "green room," signed a card and entered thereon the date on which itwas signed'Mildred Purnell,one of the employees present at the meting, askedScharf when a representative of Local 225 would "be out to talk" to theemployees because the employees did not"know anything anyway." Scharfreplied that someone from the Union would be out to talk to them'Scharf explained."Well, see,many employees don't speak any English.We have,as you noticed here,we have some-I speak French and I ampractically the only ones we [sic] can talk to,and they had questions onthe union which they heard, so those are the people I handed the cards andtold them what they are all about and I said'If you want to you can signand return it to the girl in the office,' so I must have distributed to most ofthese or gave to some and they were given to the others and a lot of thempicked up the cards in the office,some of them the receptionist or otheremployees distributedTheywere there She typed them up and they werethere."'Scharf referred to Buckner as a "floating porter." Porters were engagedinmopping floors, washing bathrooms,bathtubs,and walls, and cleaningin general. Porters,together with maids,were assigned to the housekeepingdepartment Buckner spent about 6-1/2 hours out of a day's work engagedin porters'duties,when other porters were absent,he filled in for them.Other porters were assigned to one of the five sections of the Employer'spremises.Buckner had no such assignment.Buckner'swage was higherthan that of other portersAdditionally Buckner gave supplies to all the maids and porters for theThird: Some time in the forepart of May, Neider againvisitedScharf, at which time he presented Scharf withapproximately 35 union authorization cards which he hadpicked up from the "office girl." Attached to each was anauthorizationforthedeductionof"suchamountsincluding initiation fees and dues" from the employee'swages"as may be established by the Union." Scharf hadalready viewed the cards. In fact he had counted thecards, checked the payroll, and verified the signaturesthereonwiththeW-2 forms in the Respondent'spossession.He was awarethat out of a unit of 45 or 50employees, the 35 card signers constituted a majority.Neider, claiming that he represented "a majority offull-timenon-professionalemployees,"demandedrecognition for Local 225. Neider noted that there were"two ways that this thing could go"; one was "to go toelection"and the other one was"tositdown andrecognize" the Union. Scharf "saw no point in going toelection." Thus he "decided to recognize" it.Thereafter, in the "second half" of May, Scharf metwith Neider at the office of the Respondent's attorney inNew York City, together with Respondent's attorneyBurnstein, and the Union's secretary-treasurer.Neiderpresented the Respondent with a contract and negotiationscommenced.CertainmodificationsfavorabletotheRespondent were negotiated and the contract was settledafter about 5 hours of discussion. However, it was notexecuted at such time because Neider had "to go back tohis people to see whether the contract [was] agreeable."Neider commentedthat "he would take the contract withhim, have it retyped, corrected and [he would] go up andtalk to his people and [he would] be in touch with [Scharf]if it's acceptable."On the next Monday Neider met with the committee atwhich time he gave them the contract to read. Thecommittee "went over" the contract and asked questions.They were "satisfied" with the contract. Neider calledScharf and informed him that they were ready to sign thecontract. The committee was never shown a copy of theUnion's original proposals.Employee signers of thecontract were Anthony Cuomo, Eugene Buckner, CarolynGarrison, and Edward L. Griff]n."The contract provided for sick leave, holiday pay,mourning time, and overtime pay after 45 hours, none ofwhich had been previously enjoyed by the employees. Italso included increased wages and vacations.The contractfurther provided that the Employer recognize the Unionas "the sole collective bargaining Agent for all full-timeemployeesinitsemploy,excludingexecutives,day and at the end of the day he gathered the supplies or gave out suppliesfor the next day. Together with Scharf he made inspectionsof the fivesections to determine what was to be done for the next day.According toScharf a typical statement made to Buckner during such an inspection was"Tomorrow,Eugene,when you give out your supplies you ask certainemployees to wash- "Employee Buckley,a maid,referred to Buckner asher boss to whom she reported and who told her what to do EmployeeMartha Grant,a maid, also referred to Buckner as her foreman. Shetestified that Scharf had told her before she went to work that Buckner"would be [her]boss" She testified that if she wanted to leave early sheasked permission of Buckner,and that if she had trouble on her job shecontacted him. She also said that in the event of illness she notifiedBuckner."After notification by Scharf,Griffin,a chef,appeared for the signing ofthe contract.Sometime after he signed the contract Griffin executed aunion authorization card. Upon the request of Scharf,he solicited severalunion card signers Scharf told Griffin that there were"some people thathe wanted[to sign] before they went home." As instructed by Scharf,Griffin told the employees that it was "important for them to sign" thecard and"get it back to the office as soon as possible " PROSPECT GARDENS OF NORWALK, INC.administrators and office employees."The contract contained a union-securityclauseasfollows:All full-time employees,shall,as a condition ofcontinued employment,become and remain members oftheUnion in good standing after they have completedthirty(30) days of employment or thirty(30) days afterexecutionof thisAgreement,whichever is later,provided,however,that no employee shall be removedfrom his employment under this paragraph so long ashe continues to tender uniform dues and initiation feesto the Union after such thirty(30) day period. Anyemployee who fails to maintain his membership to theextent of not paying uniform dues and initiation feesafter suchthirty (30) day period,shall be discharged bytheEmployer one week after notification from theUnion in person or in writing,unless such employeepays such dues and initiation fees within such seven (7)days.Aditionally the contract included a checkoff articleproviding that upon the employee'swritten assignment the"Employer shall deduct uniform membership dues andinitiation fees from the employees'salaries,and makesuch deductions from the first payroll in each month."Pursuant to the checkoff provision and the employees'written assignments the Respondent deducted sums ofmoney for Local 225 dues from the wages of employeeswho had executed such assignments.The Respondent alsodeductedmoney for Local 225 dues from the wages ofsomeemployeeswhohadnotexecutedwrittenassignments for such purpose.Fourth:Local 225 was a favored union with whom theRespondent joined hands in order to achieve a majoritystatus for Local 225 and bring it "into Prospect Gardens."Toward this end the Respondent allowedLocal 225'spresident free access to its premises, participated in thedistribution of union authorization cards to its employeesduring working hours,and encouraged its employees toapply for membership in Local 225,designate it as theirbargainingrepresentative,andexecutedues-checkoffauthorizations for it."Twenty-four of the executed cardswhichwere relied on by Local 225 to support itsbargaining demands contained information typed thereonbyRespondent;i.e.,name, date,address,placeofemployment,department employed,rateof pay, andsocial security number.Many of these cards were handedtotheemployeeswith the typed material alreadyappearing on the card.TheAct contemplates that the employees, in theselectionof their bargaining representative,shallhave"complete and unfettered freedom of choice,"N.L.R.B. v.Link-BeltCompany,311U.S. 584,588.N.L.R.B. v.Keller Ladders Southern,Inc.,405 F.2d 663(C.A. 5).This right of "complete and unfettered freedom of choice"springs from"..a clear legislative policy to free thecollectivebargainingprocessfromalltaintofanemployer'scompulsion,domination,orinfluence."InternationalAssociation of Machinists,Tool and DieMakers LodgeNo. 35 (SerrickCorp.] v. N.L.R.B.,311U.S. 72.The collective-bargaining process which wasinitiated here was contaminated by the Employer's effortsinpromoting,fostering,and supporting both its own"The cards which the Respondent profferedto its employees contained adues-checkoffauthorizationand this language,"Ihereby apply formembershipin the IndustrialWorkers of Allied Trades Local 225 AffN.F I U , and authorizeand designatethisUnion torepresentme forcollectivebargainingwith my employer."139aspirations for a union of its choice and the organizationalobjectives of Local 225. The Union recognized by theRespondent was a union chosen by the Respondent ratherthanaunion designated by its employees as theiruncoerced choice for a bargaining representative."The participation of management and employees inthe solicitation of signed cards on company time andproperty,deprived the authorizations of voluntariness,which the law requires."Hughes and Hatcher, Inc. v.N.L.R.B.,393 F.2d 557 (C.A. 6). By its assistance andsupport of Local 225 as above detailed the Respondentviolated Section 8(a)(1) and (2) of the Act.12Fifth: It is well settled that union designation cardsobtained, as here, with the direct and open assistance of amanagement representative are invalid for the purpose ofestablishing a union'smajority.A. T. I. Warehouse, Inc.,169NLRB No. 75; see alsoInsularChemicalCorporation,128NLRB 93, 98, 99. In that there is nocredible proof that Local 225 possessed any cards whichwere not tainted by the Respondent's unlawful acts whenitmade its demand for recognition, Local 225 could nothave been, at such time, lawfully designated as thecollective-bargaining representative of the majority of theemployees in any appropriate unit. Hence, its claim ofmajority status was erroneous. Under these circumstancestheRespondent's recognition of Local 225 was of aminority union and unlawful. The Supreme Court has saidinInternationalLadies'GarmentWorkers'Union,AFL-CIO [Bernhard-Altmann Texas Corp.] v. N.L.R.B.,366U.S.731,that"[t]herecouldbeno clearerabridgement of Sec. 7 of the Act, assuring employees theright`tobargaincollectively through representatives oftheir own choosing' or `to refrain from' such activity"than where an employer has "granted exclusive bargainingstatus to an agency selected by a minority of itsemployees, thereby impressing that agent upon thenonconsentingmajority."The Supreme Court furtheropines that "Section 8(a)(2) of the Act makes it an unfairlabor practice for an employer to `contribute ... support'to a labor organization. The law has long been settled thata grant of exclusive recognition to a minority unionconstitutes unlawful support in violation of that section,because the union so favored is given `a marked advantageover any otherin securingthe adherence of employees.' "Accordingly,by recognizing and entering into acollective-bargainingagreementwithLocal225,aminorityUnion, the Respondent aided and contributedassistance and support to Local 225 in violation of Section8(a)(1) and(2) of the Act and thereby violated Section8(a)(1) and(2) of the Act.Sixth: A contract which is obtained under an erroneousclaim of majority representation must fail in its entirety.InternationalLadies'GarmentWorkers'Union,AFL-CIO v. N.L.R.B., supra.Thus the limitations onunion activity, as well as the right to refrain from unionactivity, imposed by the maintenance of membershipprovisions of the contract, and the support to Local 225provided thereby, are at odds with the requirements ofSection 8(a)(1), (2), and (3) of the Act. By reason of theexecutionandmaintenanceofsuchprovisionstheRespondent violated Section 8(a)(1), (2), and (3) of theAct.Fiore Brothers Oil Co., Inc.,137NLRB 191, 208,"Sec. 8(aX2) of the Act provides,"It shall be an unfair labor practiceforan employer-todominate or interfere with the formation oradministration of any labor organization or contribute financial or othersupport to it. . " See alsoN.L.R.B v. FioreBrothersOil Co. Inc,317F.2d 710 (C A. 2). 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDenfd.N.L.R.B. v. FioreBrothersOilCo.,supra.Mr.WickeLtd.Co.,172 NLRBNo. 181;Carlson FurnitureIndustries,Inc.,153 NLRB 162.FurthermoretheRespondent'shonoringofthedues-checkoff authorizations obtained by the Respondent'sunlawful assistance and its deduction of dues pursuant toa contract executedwitha minority union constituted acontribution of supporttoLocal 225and thereby theRespondent violated Section 8(a)(2) oftheAct. Further,thededuction of union dues from employees' wageswithout the employees'authorizations constituted financialassistance within the meaning of Section8(a)(2) of the Actand discrimination within the meaning of 8(a)(3) of theAct.SeeLunardi-CentralDistributingCo.,Inc.,161NLRB 1443, 1445,1451.By such misconduct theRespondent violated Section 8(a)(2) and(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forthin section III,above,occurring in connectionwithitsoperationsdescribed in section I, above,have a close,intimate, andsubstantial relationshipto trade, traffic,and commerceamong the several States and tendto lead to labordisputes burdening and obstructing commerceand the freeflow of commerce.V. RECOMMENDED REMEDYSince the Respondent has engaged in unfair laborpractices, I recommend that the Respondent cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policiesof the Actand restoreas nearly as possible the conditions which existed prior tocommission of the unfair labor practices.Ihave found that the Respondent rendered and isrendering unlawful assistance and supportto Local 225,IndustrialWorkers of Allied Trades,and thereby engagedinand is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(2) of theAct.Inorder to remedy this unlawful condition Irecommend that the Respondent withdraw all recognitionfrom Local 225 as an organization representative of theRespondent's employees for the purpose of collectivebargaining in respect to rates of pay, wages, hours ofemployment,and other conditions of employment. I havefurther found that limitations imposed by the contractexecuted with a minority union interfered with,restrained,and coerced the Respondent's employees in the exercise oftheir rights to self-organization and collective bargainingand were executed and placed in effect in violation of theprovisionsof the Act.Such contract, therefore, isnecessarily null and void and has no effect as contrary tothe provisionsof the Act.Thus the contract,the fruit oftheRespondent's unfair labor practices, is a continuingmeans of thwarting the policiesof the Act.Cf.NationalLicorice Company v.N.L.R.B.,309 U.S. 350.I recommend that the Respondent must cease to giveeffect to the contract.In that dues deductions were in violationof the Act'sexpress requirements and were induced,obtained, andretained in violationof the Actand, in orderthat thestatus quo ante may be effected,I recommend that theRespondent be required to restore to all employees whosedues were deducted from their wages under the contractor otherwise the amount of the dues deducted togetherwith interest at the rate of 6 percent per annum from thedate of the deductionsuntilfully paid.CitingPurolator Products, Inc.,160 NLRB 80, Local1199 urges thatI recommendthat theBoardorder animmediate representationelection. The followinglanguagefrom suchcase is controlling here.As Respondent,by its unfair labor practices detailedherein,has arrogatedto itself the selection of abargainingrepresentativeforitsNewburyParkemployeesand has deniedsuch employees a voice in thematter,we shall,in addition to theusual provisionsrequiringRespondenttoceaserecognizingtheAssociationassuchrepresentative,provide for aremedial election,pursuantto Section 10(c) of the Act,inordertoresolvethequestionconcerningrepresentation that existsatNewbury Park. To insurethat the effects of Respondent's unfairlabor practicesare fullydissipatedand that all parties to the electionwillhave full and equal opportunity to inform alleligible votersof the issuesinvolved, thereby enablingthe employeestomake a free and reasonedchoice, weshall apply the rule ofExcelsiorUnderwear, Inc.,156NLRB1236, relatingto the furnishing of eligibility liststo the remedialelection directed herein.For the samereason I recommendthata remedialelection beordered." The rule inExcelsiorUnderwear,Inc., supra,shall be adhered to.The recommendedelection shallbe conducted amongemployees in the followingunit,which I find upon theentirerecord to be appropriate for purposes of collectivebargaining within the meaningof Section 9(b) of the Act.Allemployees employed by Prospect Gardens ofNorwalk,Inc.,atitsNorwalk,Connecticut,establishment,including regularpart-time employees, butexcluding all licensed registeredand practicalnurses,officeclericalemployees,professionaland technicalemployees,executives and administrators,guards, andsupervisors as definedin the Act."It is furtherrecommendedthat theBoardorder theRegional Director,Region2, to direct and supervise theconductof an election (1) when compliancewith theRecommendedOrderhereinis voluntarily achieved, afterthe posting period has elapsedand at such time as theRegional Director determinesthat a freeelection can beheld; or (2) shouldRespondentfail to comply with theRecommendedOrderandfurtherproceedingsarenecessary,upon the fullcompliancewith any subsequentorderor decree;or (3) in the eventof noncompliance, atsuch timeas Local 1199, or any otherunion(first havingsatisfied the employee interest requirementsof the Board,see Statements of Procedure Section 101.18) indicates thatit is, nevertheless,willingto proceedto an election.In the election the employees shall determinewhethertheywish to be representedforcollective-bargaining"The General Counsel complains that to recommend an election in thiscase is to deny Respondent's employees"the right to have a labororganization of their own choice represent them on the basis of a voluntarygrant of recognition."A purpose of the remedy in this case is to assure acomplete and unfettered freedom of choice for employees.To encourage avoluntary grant of recognition would involve the unnecessary risk ofexposing employees to the same abuses which gave rise to this action.Thus,in the light of the record here, an election, with its safeguards, as analternate,isa more reliable means of guarding the employees'completeand unfettered choice of bargaining representative and will to some extentforeclose a repetition of the Respondent'smisconduct."Except for the inclusion of regular part-time employees,which theBoard normally includes in the appropriate unit(HW. ElsonBottlingCo., 155NLRB714, 724),the above unit is the unit described in thecontract. Scharf testified that licensed registered and practical nurses hadbeen excluded from the contract's coverage. PROSPECTGARDENS OF NORWALK, INC.141purposes by Local 1199, Drug & Hospital EmployeesUnion,RWDSU, AFL-CIO; by Local 225, IndustrialWorkers of Allied Trades; or by neither.Either union, upon timely request, may withdraw fromparticipation in the election.Other unions, which theRegional Director finds satisfy the Board's requirementsfor participation in the election, may intervene and alsoappear on the ballot.CONCLUSIONS OF LAW1.Local 1199, Drug & Hospital Employees Union,RWDSU, AFL-CIO, and Local 225, Industrial WorkersofAlliedTrades are labor organizations within themeaning of Section 2(5) of the Act.2.TheRespondent is an employer engaged incommerce within themeaningof Section 2(6) and (7) ofthe Act and it will effectuate the purposes of the Act forthe Board to exercise jurisdiction herein.3.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed them bySection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.By recognizing Local 225, a minority union, as thesolecollective-bargainingagent for employees in itsemploy and otherwise supporting and assisting Local 225by allowing Local 225's president free access to itspremises, by participating in the distribution of unionauthorizationcards to its employees during workinghours, and by encouraging its employees to apply formembership in Local 225, designate it as theirbargainingrepresentative, and execute a dues-checkoff authorizationfor it, the Respondentengagedin unfair labor practiceswithin themeaningof Section 8(a)(2) and (1) of the Act.5.By entering into a collective-bargainingagreementwith Local 225, a minority union,containinga provisionrequiringmembership in Local 225, and by deductingsums of money from the wages of its employees for uniondues to Local 225 pursuant to the union-security provisionoftheagreementorpursuant to dues deductionauthorization cards unlawfully obtained, and by makingdues deductions to Local 225 for various employeeswithoutduesdeductionauthorizationfromsuchemployees,Respondenthas engagedinunfair laborpractices within the meaning of Section 8(a)(1), (2), and(3) of the Act.6.All employees employed by Prospect Gardens ofNorwalk,Inc.,atitsNorwalk,Connecticut,establishment, including all regular part-time employees,but excluding licensed registered and practical nurses,officeclericalemployees,professionaland technicalemployees, executives and administrators, guards, andsupervisors as defined in the Act constitute an appropriateunit for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the Respondent, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Rendering unlawful assistance and support to Local225 or any other labor organization.(b)Recognizing Local 225 as the representative of anyof its employees for the purpose of collective bargainingconcerning grievances, rates of pay, wages, hours ofemployment, or other conditions of employment.(c)GivingeffecttothecontractbetweentheRespondent and Local 225 dated June 1, 1968, or to anymodification, extension, renewal, or supplement thereto.(d) In any like or similar manner interfering with,restraining,or coercing its employees in the exercise oftheirrightstoself-organizationtoformlabororganizations, to join or assist any labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities.2.Take the following affirmative action which is foundwill effectuate the policies of the Act:(a)Withdraw and withhold recognition from Local 225as representative of any of its employees for the purposeof collectivebargainingwith the Respondent concerninggrievances,labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment andinform Local 225 and each of its employees that thecontract between Local 225 and Respondent has beenfound to constitute a violation of the National LaborRelations Act, as amended, and that the Respondent istherefore obligated to discontinue such contract as a termor condition of employment and that the employees arereleased from its obligations and that the Respondent willno longerdemand its performance.(b)Reimburse each of its present or former employeesfor the amount of money deducted from theirwages asdues or initiation fees for Local 225 with interest at therate of 6 percent, commencing from the date of eachdeductionand continuinguntilfullreimbursement ismade.(c)Post at its Norwalk, Connecticut, establishmentcopiesof the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed by theRespondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify theRegionalDirector forRegion 2, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedismissedinsofar as it alleges violations of the Act otherthan found in this Decision."In the event that this RecommendedOrder is adopted bythe Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner" in the notice.In the furtherevent that the Board'sOrderis enforcedby a decree of a United StatesCourt of Appeals, the words "a Decree oftheUnited States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision andOrder.""In the event that this RecommendedOrderis adoptedby the Board,this provision shall be modified to read."Notify saidRegional Director, inwriting,within 10 days from the dateof this Order, whatsteps Respondenthas takento comply herewith." 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESTHIS NOTICEIS POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDA TrialExaminerfor theNationalLaborRelationsBoard has found that we have violated the National LaborRelationsAct,as amended,among other things byrecognizing and bargaining collectivelywith Local 225,IndustrialWorkers of Allied Trades and executing acontract with it dated June 1, 1968, and by unlawfullyassisting and supportingLocal 225.The TrialExaminer has further found that ouremployees shall be released from the obligations of thecontractand that we may no longer demand itsperformance from our employees or deduct any dues forLocal 225.WEWILL thereforeimmediatelywithdrawallrecognitionfromLocal225and discontinue thecontract as a binding obligation upon our employees.WE WILLalso reimburse our employees for anymoneys which we have deducted as dues from theirwagesfor Local 225.The Actgives all employees these rights:To engage in self-organizationTo form,help, or join unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protection andTo refrain from any or all of these thingsAccordingly,we give you these assurances:WE WILL NOTdo anything that interfereswith therights listed above.WE WILL NOTassist or supportLocal225,IndustrialWorkers of Allied Trades.WE WILL NOT try to persuade you inany way tosupport one union rather than another.WE WILL NOTask you to join or assist any union.WE WILL NOTassist or interfere with any labororganizationwhichyoumay choose as yourcollective-bargaining representative.All of you are free to become or remain or refrain frombecomingorremainingmembersofanylabororganization.DatedByPROSPECTGARDENSOFNORWALK, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its porvisions, theymay communicatedirectlywith the Board'sRegionalOffice, 36th Floor,Federal Building,26 Federal Plaza,New York, New York10007,Telephone212-264-0306.